While the petition in error includes some six assignments as grounds for the reversal of this judgment, no brief has been filed by counsel for the defendant. However, when the cause was called for submission, counsel appeared and orally argued the case, devoting their time to the insufficiency of the evidence to support the verdict and judgment. It was strenuously argued by counsel that the great weight of the evidence, as shown by the record, supports the alibi of the defendant. The evidence is directly in conflict. If the witnesses for the state are to be believed, their testimony leads unerringly to the conclusion that the defendant is guilty of the offense. On the contrary, if the testimony of the defendant's witnesses is to be believed, he was in an entirely different place, and could not have been a participant in the crime. This conflict in the evidence was for the sole determination of the jury. The jury having decided the issue adversely to the defendant, it is not the province of this court to substitute its judgment for that of the jury because of a sharp conflict in the evidence. The jury's decision on questions of fact must stand where there is credible evidence in the record, reasonably leading to the conclusion that the defendant is guilty as charged. Gunter v. State,16 Okla. Cr. 476, 184 P. 797; Rhoades v. State, 16 Okla. Cr. 446,184 P. 913; Hodges v. State, 16 Okla. Cr. 183, 182 P. 260.
The instructions of the trial court were exceedingly fair to the defendant, and fully covered the law of the case. The trial court's ruling on the admission of evidence was likewise fair; in fact an examination of this record convinces the court beyond question that the defendant was accorded a fair and impartial trial, and that the evidence is sufficient to sustain the judgment. For reasons stated, the judgment is affirmed.
DOYLE, P.J., and BESSEY, J., concur. *Page 151